HENDRY, Judge.
Appellee, Florida Board of Medical Examiners, instituted proceedings against the appellant, Harry Meyer Katz, M.D., pursuant to §§ 458.12(1) (j) and 458.121, Fla. Stat., F.S.A. of the Medical Practice Act. After notice and hearing, appellant’s license to practice in Florida was revoked by the Board. Appellant filed a petition for writ of certiorari to. review the final order of revocation as provided in § 458.123(1), Fla. Stat, F.S.A., which petition was denied by the Circuit Court of Dade County. The instant appeal followed.
It is now well settled that this court has jurisdiction to review the order of the circuit court. Section 458.123(4), Fla.Stat, F.S.A., and Brunson v. State Board of Medical Examiners, Fla.App. 1966, 186 So.2d 276. However, the scope of review in such cases is limited. Florida State Board of Medical Examiners v. James, Fla. App. 1965, 175 So.2d 815.
The decision here reviewed is that of the circuit judge, not that of the Board. It was the duty of that judge to examine the Board’s decision and to determine *806whether or not such decision was rendered in accordance with the essential requirements of law. See Morris v. City of Hialeah, Fla.App.1962, 140 So.2d 615.
On the basis of the record before us, we find no error in the decision of the circuit judge. Accordingly, we affirm.
Affirmed.